Citation Nr: 0315855	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from April 21, 1987, to July 
16, 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2001 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board in July 1998 denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder (nervous condition).  That decision is 
final.  See 38 U.S.C.A. § 7104(b) (West 2002).  The veteran 
has submitted additional evidence in an attempt to reopen her 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal ensued.


REMAND

The Board notes that the medical evidence added to the record 
since the prior final disallowance of the veteran's claim in 
July 1998 does not contain a finding or opinion linking a 
current acquired psychiatric disability to the veteran's 
brief period of active service.  The additional medical 
evidence also does not contain any finding or opinion that 
psychosis was manifested to a compensable degree within one 
year of the veteran's separation from active service.  

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board notes that, although the RO notified the appellant 
in a July 2001 letter of the requirements in law to establish 
service connection for a disability, the appellant has not 
been notified by VA in specific terms as to the evidence 
which would be needed to reopen her claim for service 
connection for an acquired psychiatric disorder and whether 
VA or the claimant is expected to attempt to obtain and 
submit such evidence.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), 
which requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice" is invalid because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case in order to 
satisfy VA's duty to notify the appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to reopen her claim on appeal 
and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence should be 
reviewed to determine whether the appellant's claim may now 
be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law and the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




